1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      BRANDON D. GREEN,
4
                            Plaintiff,
5                                                           2:19-cv-02006-APG-VCF
      vs.                                                   ORDER
6     LAWRENCE SAMPLES, et al.,
7                           Defendants.
8           Before the Court is Plaintiff’s Motion to Vacate Declaration (ECF NO. 32).
9           No opposition has been filed. Under LR 7-2(d), the failure of an opposing party to file points and
10   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s
11   fees, constitutes a consent to the granting of the motion.
12          Accordingly,
13          IT IS HEREBY ORDERED that Plaintiff’s Motion to Vacate his Declaration of Default (ECF NO.
14   32) is GRANTED.
15          DATED this 28th day of May, 2021.
                                                                  _________________________
16
                                                                  CAM FERENBACH
17                                                                UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
